      Case 3:18-cv-01997-RAM Document 114 Filed 03/17/21 Page 1 of 8



                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO


 LOS   FLAMBOYANES   APARTMENTS,
 LIMITED DIVIDEND PARTNERSHIP,

       Plaintiff
           v.
 TRIPLE-S PROPIEDAD, INC. and/or,
 TRIPLE-S INSURANCE AGENCY, INC., CIVIL NO. 18-1997(RAM)
 JOHN DOES 1, 2 and 3; A, B and C
 CORPORATIONS; UNKNOWN INSURANCE
 COMPANIES, A through H,

        Defendants.


                           OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

      Pending before the Court is codefendant Triple-S Insurance

Agency’s (“Defendant” or “TIA”) Motion to Dismiss for Failure to

State a Claim (“Motion to Dismiss”). (Docket No. 110). Plaintiff

Los   Flamboyanes     Apartments,     Limited    Dividend    Partnership

(“Plaintiff” or “Flamboyanes”) has filed an Informative Motion

Regarding   TIA’s     Motion   to   Dismiss     (“Informative    Motion”)

consenting to TIA’s request for dismissal. (Docket No. 112). The

Court GRANTS the Motion to Dismiss for the following reasons.

                I. FACTUAL AND PROCEDURAL BACKGROUND

      On February 5, 2021, Plaintiff filed a Third Amended Complaint

(“Complaint”) against Defendants Triple-S Propiedad, Inc. (“TSP”)

and TIA seeking damages and declaratory relief. (Docket No. 106).

Plaintiff alleges that TSP and TIA breached their contractual
       Case 3:18-cv-01997-RAM Document 114 Filed 03/17/21 Page 2 of 8
Civil No. 18-1997 (RAM)                                                      2


obligations by “failing and refusing to pay Flamboyanes the full

amount of losses [it] incurred” with respect to its physical

property damage resulting from Hurricane Maria. Id. at 6.

      On February 19, 2021, TIA filed the pending Motion to Dismiss.

(Docket No. 110). TIA avers that “the clear text of the insurance

policy subject of the complaint shows that TIA did not issue any

insurance policy and that the insurance policy was issued by TSP.”

Id. at 1-2. Thus, dismissal is proper for Plaintiff’s failure to

state a claim against TIA. Id. TIA further claims that “[t]here is

no reasonable interpretation of the Third Amended Complaint in

which plaintiff can show that its claim against TIA falls within

the policy’s grant of coverage.” Id. at 4.1

      On March 9, 2021, Plaintiff filed an Informative Motion as to

the Motion to Dismiss. (Docket No. 112). It stated that “[f]rom

the onset of Plaintiff’s extrajudicial claims both TIA and TSP

have acted as one with regard to said claims […], making them

practically indistinguishable to Plaintiff.” Id. at 1. But it then

posited that “in the interest of judicial economy and not further

utilizing the resources of this Honorable Court,” it “informs its

acquiescence to TIA’s prayer for relief in said motion.” Id.


1 On August 28, 2020, TIA filed a Motion for Partial Summary Judgment and
Memorandum of Law In Support Thereof In Favor of Triple-S Insurance Agency,
Inc. (“Motion for Partial Summary Judgment”) alleging an identical argument to
the one currently before the Court in the pending Motion to Dismiss. (Docket
No. 59 at 6). On September 10, 2020, Plaintiff requested an extension to file
a response to the Motion for Partial Summary Judgment which was granted by this
Court. (Docket Nos. 70 and 71). Plaintiff never filed its response.
      Case 3:18-cv-01997-RAM Document 114 Filed 03/17/21 Page 3 of 8
Civil No. 18-1997 (RAM)                                                              3


     II. STANDARD GOVERNING RULE 12(b)(6) MOTIONS TO DISMISS

     Fed. R. Civ. P. 12(b)(6) requires dismissal of a complaint

that “fails to state a claim upon which relief can be granted.”

The plaintiff must plead enough facts to state a “plausible” claim,

and the “[f]actual allegations must be enough to raise a right to

relief above the speculative level, [...] on the assumption that

all the allegations in the complaint are true (even if doubtful in

fact).” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(internal citations and footnote omitted). Dismissal under Rule

12(b)(6) is warranted “only if the facts alleged, taken as true,

do not warrant recovery.” Miro Rodriguez v. MetroHealth, Inc.,

2020 WL 5580132, at 2 (D.P.R. 2020) (quotation omitted).

     The   United    States     Supreme       Court       has   explained    that   “a

plaintiff's   obligation        to    provide       the    ‘grounds’   of     [their]

‘entitle[ment]      to   relief’          requires    more      than   labels       and

conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Twombly, 550 U.S. at 545 (quotation

omitted). A complaint will not stand if it offers only “naked

assertion[s]” devoid of “further factual enhancements.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). To determine

whether a complaint has stated a plausible, non-speculative claim

for relief, courts may also consider: “(a) ‘implications from

documents’    attached     to        or    fairly     ‘incorporated         into    the

complaint,’(b) ‘facts’ susceptible to ‘judicial notice,’ and (c)
        Case 3:18-cv-01997-RAM Document 114 Filed 03/17/21 Page 4 of 8
Civil No. 18-1997 (RAM)                                                             4


‘concessions’ in plaintiff's ‘response to the motion to dismiss.’”

Schatz v. Republican State Leadership Comm., 669 F.3d 50, 55–56

(1st Cir. 2012) (quotation omitted).

       When assessing a Motion to Dismiss, courts must “[o]rdinarily

... not consider any documents that are outside of the complaint,

or    not   expressly    incorporated        therein,   unless    the    motion    is

converted into one for summary judgment.” Triangle Cayman Asset

Co. 2 v. Prop. Rental & Inv., Corp., 278 F. Supp. 3d 508, 518

(D.P.R. 2017) (quotation omitted). However, the First Circuit

Court of Appeals (“First Circuit”) has held that “[w]hen the

complaint     relies    upon     a   document,      whose   authenticity    is    not

challenged, such a document merges into the pleadings and the court

may properly consider it under a Rule 12(b)(6) motion to dismiss.”

Mark Iaria v. Today's Television, Inc., 2019 WL 1423691, at *4

(D.P.R. 2019) (quoting Alternative Energy, Inc. v. St. Paul Fire

& Marine Ins. Co., 267 F.3d 30, 33 (1st Cir. 2001)). There is no

doubt that the Complaint relies on the Insurance Policy, Policy

No. 30-CP-81090858-0 (“the Policy”), a copy of which TIA attaches

as an exhibit to its Motion to Dismiss. (Docket Nos. 106 and 110-

1).    Moreover,       neither       party    has    questioned    the     Policy’s

authenticity.      Hence,   the      Policy    effectively     “merges    into    the

pleadings” and may be considered by this Court when analyzing the

merits of the Motion to Dismiss.
       Case 3:18-cv-01997-RAM Document 114 Filed 03/17/21 Page 5 of 8
Civil No. 18-1997 (RAM)                                                     5


                              III. APPLICABLE LAW

       Insurance contracts in Puerto Rico, also known as policies,

are governed by the Puerto Rico Insurance Code (“the Code”). See

Galarza-Cruz v. Grupo HIMA San Pablo, Inc., 2020 WL 2843028, at *5

(D.P.R. 2020) (citing P.R. Laws Ann. tit. 26, §§ 1101-1137). The

Code holds that “insurance contracts are to be ‘construed according

to the entirety of its terms and conditions as set forth in the

policy, and as amplified, extended, or modified by any lawful

rider, endorsement, or application attached to and made a part of

the policy.’” Id. (quoting P.R. Laws Ann. tit. 26, § 1125). Thus,

if an insurance contract’s terms are clear, “they must be applied

and enforced as written.” Hoffman Garcia v. Metrohealth, Inc., 246

F. Supp. 3d 527, 530 (D.P.R. 2017) (citation omitted). In those

scenarios,    “the    court   should   confine   itself    to    a    literal

application of the unambiguous terms of the contract.” Galarza-

Cruz, 2020 WL 2843028, at *5 (quoting Gonzalez v. John Hancock

Mut. Life Ins. Co., 927 F.2d 659, 660 (1st Cir. 1991)) (internal

quotations and edits omitted). The First Circuit has further noted

that   “[a]mbiguity    does   not   exist   simply   because    the   parties

disagree about the proper interpretation of a policy provision.

Rather, it may be found where the policy's language is susceptible

to more than one rational interpretation.” Id. (citing Clark School

for Creative Learning, Inc. v. Philadelphia Indem. Ins. Co., 734

F.3d 51, 55 (1st Cir. 2013)).
       Case 3:18-cv-01997-RAM Document 114 Filed 03/17/21 Page 6 of 8
Civil No. 18-1997 (RAM)                                                       6


                                   IV. ANALYSIS

      After reviewing the terms of Plaintiff’s insurance policy,

the Court agrees with TIA that it is evident that the Policy was

issued by TSP and not by TIA. (Docket Nos. 110 at 4; 110-1). While

TIA is referenced in the Policy as an “Agency,” Plaintiffs have

not pointed to any terms or conditions within the Policy stating

that TIA may be held responsible for the policy’s coverage provided

by TSP. Puerto Rico law states that “the insured bears the burden

of   showing    that   a   claim   falls   within   the   policy's   grant   of

coverage.” Ramirez v. MBTI Bus. Training Inst., 2018 WL 5734525,

at *3 (D.P.R. 2018). In the case at bar, Plaintiffs’ Complaint

fails to prove that their claim against TIA falls within the four

corners of the Policy’s grant of coverage.

      Even     assuming    arguendo    that   the   Complaint   sufficiently

alleges that TIA processed policies on TSP’s behalf, that still

does not mean that TIA would be responsible for coverage, or lack

thereof, under the Policy. The district court encountered a similar

scenario in Torruella v. Transamerica Life Ins. Co. where it held

that an insurance agency could not be held liable in policy

disputes between an insurance company and the plaintiff. See

Torruella v. Transamerica Life Ins. Co, 2016 WL 11605700, at *5

(D.P.R. 2016). This also meant that joinder of the insurance agency

was fraudulent and intended to defeat diversity of citizenship

jurisdiction. Id. In Torruella, the district court held that “[t]he
      Case 3:18-cv-01997-RAM Document 114 Filed 03/17/21 Page 7 of 8
Civil No. 18-1997 (RAM)                                                    7


Complaint alleges that Global Insurance Agency ‘processed, handled

and   presented’   policies    on Transamerica's    behalf.    The     Court

assumes that is true but taking that as true there is no indication

that Global Insurance Agency could or did alter the policy's

terms.” Id. The Court then concluded that “[n]either of the causes

of action in Plaintiff's Complaint seek a remedy that could be

enforced against Global Insurance Agency.” Id. The Court similarly

finds that none of the claims included in the Complaint can be

enforced against TIA and that TIA cannot be held liable for

coverage under the Policy’s coverage.

      Even under a liberal reading of the Complaint in favor of

Plaintiff, Flamboyanes has failed to allege sufficient factual

matter to establish a plausible claim against TIA. A complaint

“should at a minimum, set forth facts ‘as to who did what to whom,

when, where, and why.’” Fernandez v. BRG, LLC, 2017 WL 7362729, at

*5 (D.P.R. 2017) (quoting Educadores Puertorriquenos en Acción v.

Hernandez, 367 F.3d 61, 68 (1st Cir. 2004). Plaintiff’s Complaint

as it pertains to its claims against TIA failed to comply with

this minimum standard.

                                V. CONCLUSION

      For the foregoing reasons, the Court GRANTS the Motion to

Dismiss (Docket No. 110) dismissing with prejudice Plaintiff Los

Flamboyanes   Apartments,     Limited   Dividend   Partnership’s     claims
     Case 3:18-cv-01997-RAM Document 114 Filed 03/17/21 Page 8 of 8
Civil No. 18-1997 (RAM)                                               8


against Defendant Triple-s Insurance Agency, Inc. Partial judgment

shall be entered accordingly.

     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 17th day of March 2020.

                                      S/ RAÚL M. ARIAS-MARXUACH
                                      United States District Judge
